          Case 1:19-cr-00868-PGG Document 43 Filed 04/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                  ORDER

FRANCISCO JOSE MARIA, LUIS VASQUEZ-                                 19 Cr. 868 (PGG)
EUSEBIO, and LOREN RUBIO

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

April 7, 2020 is adjourned to May 12, 2020 at 10:00 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of the United States of America, by and through Assistant

United States Attorneys Elizabeth Espinosa and Jun Xiang, and with the consent of Francisco

Jose Maria, Luis Vasquez-Eusebio, and Loren Rubio, by and through their respective counsel,

Daniel Parker, Luis Diaz, and Gregory Morvillo, it is hereby ORDERED that the time from April

3, 2020 through May 12, 2020 is excluded under the Speedy Trial Act, Title 18, United States

Code, Section 3161(h)(7)(A). The Court finds that the granting of such a continuance serves the

ends of justice and outweighs the best interests of the public and the defendants in a speedy trial,

because it will allow the parties time to review discovery, consider the filing of pre-trial motions,

and continue any discussions of pretrial resolutions.

Dated: New York, New York
       April 2, 2020
